       Case: 3:20-cv-00459-wmc Document #: 20 Filed: 06/08/20 Page 1 of 21



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 JILL SWENSON, MELODY MCCURTIS,
 MARIA NELSON, BLACK LEADERS
 ORGANIZING FOR COMMUNITIES,
 and DISABILITY RIGHTS WISCONSIN,
                               Plaintiffs,              Case No. 3:20-cv-459-wmc
        v.
 MARGE BOSTELMANN, JULIE M.
 GLANCEY, ANN S. JACOBS, DEAN
 KNUDSON, ROBERT F. SPINDELL, JR.,
 and MARK L. THOMSEN, in their official
 capacities as Wisconsin Elections
 Commissioners,
                                   Defendants,
 REPUBLICAN NATIONAL COMMITTEE
 and REPUBLICAN PARTY OF WISCONSIN,
               [Proposed] Intervenor-Defendants.


       PROPOSED ANSWER BY INTERVENOR-DEFENDANTS REPUBLICAN
       NATIONAL COMMITTEE AND REPUBLICAN PARTY OF WISCONSIN

       Proposed Intervenor-Defendants, the Republican National Committee and Republican Party

of Wisconsin, submit this proposed Answer to Plaintiffs’ Complaint (Doc. 1).

                                       INTRODUCTION

       1.      Proposed Intervenor-Defendants admit that COVID-19 presents a serious health

issue worldwide and in Wisconsin. The cited article speaks for itself. Proposed Intervenor-Defendants

otherwise deny the remaining allegations of this paragraph.

       2.      Proposed Intervenor-Defendants admit that there have been a number of infections

and deaths in Wisconsin due to COVID-19. The cited article speaks for itself. Proposed Intervenor-

Defendants lack sufficient information to admit or deny the remaining allegations of this paragraph.

       3.      The cited article speaks for itself. Proposed Intervenor-Defendants lack sufficient

information to admit or deny the remaining allegations of this paragraph.




                                                 1
       Case: 3:20-cv-00459-wmc Document #: 20 Filed: 06/08/20 Page 2 of 21



        4.      Proposed Intervenor-Defendants admit that COVID-19 presents a serious health

issue worldwide and in Wisconsin, but otherwise deny the allegations of this paragraph.

        5.      The Constitution speaks for itself; Proposed Intervenor-Defendants otherwise deny

the remaining allegations of this paragraph.

        6.      Denied.

        7.      The cited authorities speak for themselves; Proposed Intervenor-Defendants

otherwise deny the remaining allegations of this paragraph.

        8.      Denied.

        9.      Denied.


                                               PARTIES
I. Plaintiffs

        10.     Proposed Intervenor-Defendants lack sufficient information to admit or deny this

allegation.

        11.     Proposed Intervenor-Defendants lack sufficient information to admit or deny this

allegation.

        12.     Proposed Intervenor-Defendants lack sufficient information to admit or deny this

allegation.

        13.     Proposed Intervenor-Defendants lack sufficient information to admit or deny this

allegation.

        14.     Proposed Intervenor-Defendants lack sufficient information to admit or deny this

allegation.

II. Defendants

        15.     Admitted.

        16.     Admitted.



                                                  2
       Case: 3:20-cv-00459-wmc Document #: 20 Filed: 06/08/20 Page 3 of 21



        17.      Admitted.

                                   JURISDICTION AND VENUE

        18.      Proposed Intervenor-Defendants admit that Plaintiffs purport to bring this action

under 42 U.S.C. §§1983 and 1988, and that this Court has jurisdiction over questions arising under

federal law.

        19.      Proposed Intervenor-Defendants admit that 42 U.S.C. §1988(b) and 28 U.S.C. §1920

authorize the award of attorney’s fees and costs to prevailing parties.

        20.      Proposed Intervenor-Defendants admit that 28 U.S.C. §§2201 and 2202 authorize

declaratory relief.

        21.      Admitted.

        22.      Admitted.

                                      FACTUAL ALLEGATIONS

I. Defendants and the Wisconsin Elections Commission

        23.      Wis. Stat. §§5.05(1), (2w) speak for themselves.

        24.      Admitted.

        25.      Admitted.

        26.      Wis. Stat. §5.05(1)(f) speaks for itself.

        27.      The cited authorities speak for themselves.

        28.      Wis. Stat. §5.05(16)(c) speaks for itself.

        29.      Admitted.

II. The Coronavirus Pandemic and Wisconsin’s Response

    A. COVID-19 and its Health Effects

        30.      Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.



                                                      3
       Case: 3:20-cv-00459-wmc Document #: 20 Filed: 06/08/20 Page 4 of 21



        31.     The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        32.     The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        33.     Proposed Intervenor-Defendants admit that COVID-19 presents a serious health

issue, including to those with underlying health conditions. The cited materials speak for themselves;

Proposed Intervenor-Defendants lack sufficient information to admit or deny the remaining

allegations of this paragraph.

        34.     The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        35.     The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        36.     The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        37.     The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        38.     The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

    B. February and March in Wisconsin

        39.     The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        40.     The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.




                                                  4
       Case: 3:20-cv-00459-wmc Document #: 20 Filed: 06/08/20 Page 5 of 21



        41.      The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        42.      The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        43.      The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        44.      The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        45.      The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        46.      The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        47.      The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        48.      Admitted; Proposed Intervenor-Defendants note that the Wisconsin Supreme Court

has subsequently issued guidance allowing for the resumption of in-person court proceedings with

adequate health precautions in place.

        49.      The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        50.      The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

    C. Events Leading up to the April 7 Election

        51.      This Court’s Order in Democratic Nat’l Comm. v. Bostelmann, No. 20-cv-249-WMC,

speaks for itself.



                                                  5
       Case: 3:20-cv-00459-wmc Document #: 20 Filed: 06/08/20 Page 6 of 21



        52.      This Court’s Order in Democratic Nat’l Comm. v. Bostelmann, No. 20-cv-249-WMC,

speaks for itself.

        53.      The Seventh Circuit’s order in Democratic Nat’l Comm. v. Bostelmann, Nos. 20-1538, 1539,

1545, 1546 (7th Cir. April 3, 2020), speaks for itself.

        54.      The cited authorities speak for themselves; Proposed Intervenor-Defendants admit

the remaining allegations of this paragraph.

        55.      The cited authorities speak for themselves.

        56.      The United States Supreme Court’s order in Republican Nat’l Comm. v. Democratic Nat’l

Comm., No. 19A1016, __ S. Ct. __, (Apr. 6, 2020), speaks for itself.

        57.      The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

III. Widespread Disenfranchisement in the April 7 Election

        58.      The cited materials speak for themselves; Proposed Intervenor-Defendants otherwise

deny the remaining allegations of this paragraph.

        59.      The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        60.      Denied.

    A. Defendants’ Failure to Manage Online Registration and Absentee Ballot Problems
       Disenfranchised Voters

        61.      Denied.

        62.      The cited authorities speak for themselves; Proposed Intervenor-Defendants admit

the remaining allegations of this paragraph.

        63.      The cited authorities speak for themselves.

        64.      The cited authorities speak for themselves; Proposed Intervenor-Defendants note that

electronic registration is only one method of registration permitted by Wisconsin law.


                                                    6
       Case: 3:20-cv-00459-wmc Document #: 20 Filed: 06/08/20 Page 7 of 21



        65.     Proposed Intervenor-Defendants admit that obtaining a first-time identification card

requires a visit to the Wisconsin DMV, but notes that the DMV offices are operating with safety

protocols designed to inhibit the spread of COVID-19.

        66.     The cited authorities speak for themselves.

        67.     Admitted.

        68.     The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        69.     The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        70.     The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        71.     The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        72.     Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

        73.     Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

        74.     The cited materials speak for themselves.

        75.     The cited materials speak for themselves.

    B. Defendants’ Failures to Ensure Distribution of Requested Absentee Ballots Disenfranchised
       Voters

        76.     Denied.

        77.     The cited authorities speak for themselves.

        78.     The cited authorities speak for themselves.

        79.     The cited authorities speak for themselves.


                                                  7
       Case: 3:20-cv-00459-wmc Document #: 20 Filed: 06/08/20 Page 8 of 21



        80.     The cited materials speak for themselves.

        81.     Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

        82.     Admitted.

        83.     The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        84.     The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        85.     The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        86.     The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        87.     Denied.

    C. Defendants’ Failure to Make Adequate Provisions for Voters to Return Absentee Ballots
       Disenfranchised Voters

        88.     Wis. Stat. §6.87(6) speaks for itself.

        89.     The cited authorities speak for themselves.

        90.     The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        91.     Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations regarding Plaintiffs Swenson and Nelson. Proposed Intervenor-Defendants deny that

Defendants acted unlawfully but otherwise lack sufficient information to admit or deny the remaining

allegations of this paragraph.

        92.     The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

                                                     8
       Case: 3:20-cv-00459-wmc Document #: 20 Filed: 06/08/20 Page 9 of 21



       93.     Denied.

       94.     Proposed Intervenor-Defendants deny that Defendants acted unlawfully but

otherwise lack sufficient information to admit or deny the remaining allegations of this paragraph.

       95.     The cited materials speak for themselves; Proposed Intervenor-Defendants deny that

Defendants acted unlawfully but lack sufficient information to admit or deny the remaining allegations

of this paragraph.

   D. Defendants’ Enforcement of Wis. Stat. §6.87(4)’s Witness Requirement Disenfranchised
      Voters at High Risk From COVID-19

       96.     Denied.

       97.     Wis. Stat. §6.87(4) speaks for itself. Proposed Intervenor-Defendants lack sufficient

information to admit or deny the allegations regarding Plaintiffs Swenson. Proposed Intervenor-

Defendants otherwise deny the remaining allegations of this paragraph.

       98.     Wis. Stat. §6.87(2) speaks for itself. Proposed Intervenor-Defendants otherwise admit

the remaining allegations of this paragraph.

       99.     The cited materials speak for themselves. Proposed Intervenor-Defendants lack

sufficient information to admit or deny the allegations regarding Plaintiffs Swenson’s subjective

beliefs, but deny that Defendants acted unlawfully.

       100.    This Court’s order speaks for itself.

       101.    The Seventh Circuit’s order speaks for itself.

       102.    The cited materials speak for themselves; Proposed Intervenor-Defendants deny that

Defendants acted unlawfully.

       103.    Proposed Intervenor-Defendants deny that Defendants acted unlawfully.

   E. Defendants Failed to Safeguard the Availability of In-Person Absentee Voting




                                                  9
      Case: 3:20-cv-00459-wmc Document #: 20 Filed: 06/08/20 Page 10 of 21



        104.    Proposed Intervenor-Defendants admit that in-person absentee ballots are an

important and authorized method of voting in Wisconsin and otherwise deny the allegations of this

paragraph.

        105.    Admitted.

        106.    Proposed Intervenor-Defendants deny that Defendants acted unlawfully and

otherwise lack sufficient information to admit or deny the allegations of this paragraph.

        107.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

        108.    Proposed Intervenor-Defendants deny that Defendants acted unlawfully; they

otherwise lack sufficient information to admit or deny the allegations of this paragraph.

    F. Defendants Failed to Ensure An Adequate Number of Election Day Polling Places

        109.    Proposed Intervenor-Defendants deny that Defendants acted unlawfully; they

otherwise lack sufficient information to admit or deny the allegations of this paragraph.

        110.    Wis. Stat. §5.25(3) speaks for itself.

        111.    Wis. Stat. §5.25(4)(a) speaks for itself.

        112.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

        113.    Denied.

        114.    The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        115.    The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        116.    The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.



                                                    10
      Case: 3:20-cv-00459-wmc Document #: 20 Filed: 06/08/20 Page 11 of 21



        117.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

        118.    The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        119.    The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        120.    The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        121.    Proposed Intervenor-Defendants deny that Defendants acted unlawfully; they

otherwise lack sufficient information to admit or deny the allegations of this paragraph.

        122.    The cited materials speak for themselves.

        123.    Wis. Stat. §7.30(2) speaks for itself; Proposed Intervenor-Defendants deny that

Defendants acted unlawfully.

        124.    Wis. Stat. §7.30(2) speaks for itself; Proposed Intervenor-Defendants lack sufficient

information to admit or deny the allegations of this paragraph.

        125.    The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        126.    Proposed Intervenor-Defendants deny that Defendants acted unlawfully; they

otherwise lack sufficient information to admit or deny the allegations of this paragraph.

    G. Defendants’ Failure to Ensure Safe In-Person Voting Resulted in Widespread Voter
       Intimidation

        127.    Proposed Intervenor-Defendants deny that Defendants acted unlawfully; they

otherwise lack sufficient information to admit or deny the allegations of this paragraph.

        128.    The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

                                                  11
        Case: 3:20-cv-00459-wmc Document #: 20 Filed: 06/08/20 Page 12 of 21



         129.    Proposed Intervenor-Defendants deny that Defendants acted unlawfully; they

otherwise lack sufficient information to admit or deny the allegations of this paragraph.

         130.    Proposed Intervenor-Defendants deny that Defendants acted unlawfully; they

otherwise lack sufficient information to admit or deny the allegations of this paragraph.

         131.    The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

         132.    The cited materials speak for themselves.

      H. Burdens on Voters with Disabilities

         133.    Denied.

         134.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

         135.    Denied.

         136.    Proposed Intervenor-Defendants admit that some disabled voters may require

assistive technology; they lack sufficient information to admit or deny the remaining allegations of this

paragraph.

         137.    Proposed Intervenor-Defendants deny that Defendants acted unlawfully; they

otherwise lack sufficient information to admit or deny the allegations of this paragraph.

IV.      Absent Judicial Intervention, These Failures Are Practically Certain to Recur in
         August and November

         138.    Proposed Intervenor-Defendants admit that COVID-19 is a serious and legitimate

concern but deny that Defendants do not have policies or other measures in place to ensure safe

voting in the upcoming August and November elections.

      A. The Ongoing COVID-19 Pandemic

         139.    The cited materials speak for themselves.




                                                   12
      Case: 3:20-cv-00459-wmc Document #: 20 Filed: 06/08/20 Page 13 of 21



        140.    The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        141.    The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        142.    The cited materials speak for themselves; Proposed Intervenor-Defendants lack

sufficient information to admit or deny the remaining allegations of this paragraph.

        143.    The cited materials speak for themselves.

        144.    Proposed Intervenor-Defendants admit that elections are scheduled in August and

November; they lack sufficient information to admit or deny the remaining allegations of this

paragraph.

    B. Turnout in November Will Exacerbate Problems

        145.    Denied.

        146.    The cited materials speak for themselves; Proposed Intervenor-Defendants admit that

turnout in the general election is likely to be higher than that of the April primary.

        147.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

        148.    This paragraph sets forth a legal conclusion to which no response is required.

    C. Defendants Have Not Taken Steps Sufficient to Correct the Ongoing Problems with
       Wisconsin Elections under COVID-19

        149.    Proposed Intervenor-Defendants admit that Defendants have taken steps to

implement safe election procedures in light of COVID-19, but otherwise deny the allegations of this

paragraph.

        150.    The cited materials speak for themselves; Proposed Intervenor-Defendants deny that

Defendants acted unlawfully but otherwise lack sufficient information to admit or deny the allegations

of this paragraph.

                                                   13
      Case: 3:20-cv-00459-wmc Document #: 20 Filed: 06/08/20 Page 14 of 21



       151.    Proposed Intervenor-Defendants deny that Defendants acted unlawfully but

otherwise lack sufficient information to admit or deny the allegations of this paragraph.

       152.    The cited materials speak for themselves; Proposed Intervenor-Defendants deny that

Defendants acted unlawfully but otherwise lack sufficient information to admit or deny the allegations

of this paragraph.

       153.    Proposed Intervenor-Defendants deny that Defendants acted unlawfully but

otherwise lack sufficient information to admit or deny the allegations of this paragraph.

       154.    The cited materials speak for themselves; Proposed Intervenor-Defendants deny that

Defendants acted unlawfully but otherwise lack sufficient information to admit or deny the allegations

of this paragraph.

       155.    Denied.

       156.    Wis. Stat. §§6.86(1)(b) and 7.15(cm) speak for themselves. Proposed Intervenor-

Defendants deny that Defendants acted unlawfully but otherwise lack sufficient information to admit

or deny the allegations of this paragraph.

       157.    Denied.

       158.    Denied.

       159.    Proposed Intervenor-Defendants deny that Defendants acted unlawfully but

otherwise lack sufficient information to admit or deny the allegations of this paragraph.

       160.    The cited materials speak for themselves; Proposed Intervenor-Defendants deny that

Defendants acted unlawfully but otherwise lack sufficient information to admit or deny the allegations

of this paragraph.

       161.    The cited materials speak for themselves; Proposed Intervenor-Defendants deny that

Defendants acted unlawfully but otherwise lack sufficient information to admit or deny the allegations

of this paragraph.



                                                  14
      Case: 3:20-cv-00459-wmc Document #: 20 Filed: 06/08/20 Page 15 of 21



        162.    Proposed Intervenor-Defendants deny that Defendants acted unlawfully but

otherwise lack sufficient information to admit or deny the allegations of this paragraph.

        163.    Denied.

        164.    The cited materials speak for themselves; Proposed Intervenor-Defendants deny that

Defendants acted unlawfully but otherwise lack sufficient information to admit or deny the allegations

of this paragraph.

V.      Plaintiffs’ Injuries

Jill Swenson

        165.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

        166.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

        167.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

        168.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

        169.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

        170.    Denied.

Melody McCurtis

        171.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

 allegations of this paragraph.

        172.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.



                                                  15
      Case: 3:20-cv-00459-wmc Document #: 20 Filed: 06/08/20 Page 16 of 21



        173.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

        174.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

        175.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

Maria Nelson

        176.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

        177.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph, except they deny that Defendants disenfranchised Ms. Nelson.

        178.    Denied.

Black Leaders Organizing for Communities

        179.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

        180.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

        181.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

        182.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph, except that they deny that Defendants disenfranchised any voters.

        183.    Denied.

        184.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph, except that they deny that Defendants disenfranchised any voters.



                                                 16
      Case: 3:20-cv-00459-wmc Document #: 20 Filed: 06/08/20 Page 17 of 21



Disability Rights Wisconsin

        185.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

        186.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

        187.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

        188.    Proposed Intervenor-Defendants lack sufficient information to admit or deny the

allegations of this paragraph.

        189.    Denied.

                                       CLAIMS FOR RELIEF

                   Count 1: Violation of Section 11(b) of the Voting Rights Act
                                          (All Plaintiffs)

        190.    Proposed Intervenor-Defendants reallege and incorporate by reference the responses

contained in the preceding paragraphs.

        191.    Title 52, §10307(b) speaks for itself.

        192.    Denied.

        193.    Denied.

        194.    Denied.

        195.    Denied.

        196.    Denied.

        197.    Denied.

        198.    Denied.

        199.    Denied.

        200.    Denied.

                                                   17
      Case: 3:20-cv-00459-wmc Document #: 20 Filed: 06/08/20 Page 18 of 21



       201.    Denied.

                                                  Count 2:
              Violation of the Equal Protection Clause of the Fourteenth Amendment to the
                                             U.S. Constitution
                               (Plaintiff McCurtis, Organizational Plaintiffs)

       202.    Proposed Intervenor-Defendants reallege and incorporate by reference the responses

contained in the preceding paragraphs.

       203.    The Fourteenth Amendment speaks for itself.

       204.    The cited authority speaks for itself.

       205.    Denied.

       206.    Denied.

       207.    Denied.

       208.    Denied.

       209.    Denied.

       210.    Denied.

       211.    Denied.

       212.    Denied.

    Count 3: Violation of the First and Fourteenth Amendments to the U.S. Constitution
                                        (All Plaintiffs)

       213.    Proposed Intervenor-Defendants reallege and incorporate by reference the responses

contained in the preceding paragraphs.

       214.    Admitted.

       215.    Denied.

       216.    Denied.

       217.    Denied.

       218.    Denied.



                                                  18
      Case: 3:20-cv-00459-wmc Document #: 20 Filed: 06/08/20 Page 19 of 21



       219.    Denied.

     Count 4: Violation of the Due Process Clause of the Fourteenth Amendment to the
                                     U.S. Constitution
                                 (Substantive Due Process)
                                       (All Plaintiffs)

       220.    Proposed Intervenor-Defendants reallege and incorporate by reference the responses

contained in the preceding paragraphs.

       221.    The cited authority speaks for itself.

       222.    Denied.

       223.    Denied.

       224.    Denied.

       225.    Denied.

       226.    Denied.

       227.    Denied.

     Count 5: Violation of the Due Process Clause of the Fourteenth Amendment to the
                                     U.S. Constitution
                                 (Procedural Due Process)
                 (Plaintiffs Swenson and Nelson, Organizational Plaintiffs)

       228.    Proposed Intervenor-Defendants reallege and incorporate by reference the responses

contained in the preceding paragraphs.

       229.    Admitted.

       230.    The cited authority speaks for itself; the remainder of this paragraph sets forth a legal

conclusion to which no response is required.

       231.    Denied.

       232.    Denied.

       233.    Denied.

       234.    Denied.



                                                  19
          Case: 3:20-cv-00459-wmc Document #: 20 Filed: 06/08/20 Page 20 of 21



           235.     Denied.

           236.     Denied.

                        Count 6: Violation of the Americans with Disabilities Act
                       (Plaintiffs Swenson and Nelson, Organizational Plaintiffs)

           237.     Proposed Intervenor-Defendants reallege and incorporate by reference the responses

contained in the preceding paragraphs.

           238.     The cited authority speaks for itself.

           239.     This paragraph sets forth a legal conclusion to which no response is required.

           240.     Denied.

           241.     Denied.

           242.     Denied.

           243.     Denied.

           244.     Denied.

           245.     Denied.

                                          PRAYER FOR RELIEF

           Proposed Intervenor-Defendants deny that Plaintiffs are entitled to their requested relief.

                                       AFFIRMATIVE DEFENSES

           1.       The allegations in the Complaint fail to state a claim for relief.

           2.       The allegations in the Complaint are unripe and too remote and speculative to support

equitable relief.

           3.       The Counts are barred in whole or in part by the doctrine of abstention.

           4.       Proposed Intervenor-Defendants deny that Plaintiffs are entitled to their requested

relief.




                                                       20
    Case: 3:20-cv-00459-wmc Document #: 20 Filed: 06/08/20 Page 21 of 21



Dated: June 8, 2020                       Respectfully submitted,

                                           /s/ Patrick Strawbridge T
                                          Patrick Strawbridge
                                          CONSOVOY MCCARTHY PLLC
                                          Ten Post Office Square
                                          8th Floor South PMB #706
                                          Boston, MA 02109
                                          (703) 243-9423
                                          patrick@consovoymccarthy.com

                                          Jeffrey M. Harris
                                          Cameron T. Norris
                                          Alexa R. Baltes
                                          CONSOVOY MCCARTHY PLLC
                                          1600 Wilson Blvd., Ste. 700
                                          Arlington, VA 22209

                                          Counsel for Proposed Intervenor-Defendants
                                          Republican National Committee and
                                          Republican Party of Wisconsin




                                     21
